I N     T H E        C O U R T O F A P P E A L S
                                                                       A T K N O X V I L L E                                                                               FILED
                                                                                                                                                                        January 28, 1999

                                                                                                                                                                       Cecil Crowson, Jr.
                                                                                                                                                                       Appellate C ourt
                                                                                                                                                                           Clerk



M A R I A     C H R I S T I A N E   D O H M E N - G O F O R T H , )                                   L O U D O N C O U N T Y G E N E R A L
                                                                  )                                   S E S S I O N S C O U R T
                                                                  )                                   C . A . N O . 0 3 A 0 1 - 9 8 0 7 - G S - 0 0 2 3 7
P. l a i n t i f f / A p p e l l e e             )
                                                                  )
v s .                                                             )
                                                                  )                                   H O N . J O H N               O .          G I B S O N
                                                                  )                                   J U D G E
                                                                  )
L L O Y D     D A V I D G O F O R T H ,                           )
                                                                  )
                    D e f e n d a n t / A p p e l l a n t         )                                   M O D I F I E D             I N      P A R T                A N D
                                                                  )                                   R E M A N D E D



J E A N     M U N R O E ,       K n o x v i l l e ,          f o r           A p p e l l a n t .


M A R T Y M C D O N A L D a n d J A Y                        W .       M A D E R ,                   M C D O N A L D ,             L E V Y                &      T A Y L O R ,          K n o x -
v i l l e , f o r A p p e l l e e .



                                                                   O         P        I     N    I      O      N


                                                                                                                                                              M c M u r r a y ,         J .



            T h i s      a p p e a l        a r i s e s      f r o m              a       j u d g m e n t          i n       a      d i v o r c e                     a c t i o n       w h i c h

w a s     e n t e r e d      i n       t h e     G e n e r a l              S e s s i o n s                 C o u r t       i n         L o u d o n                   C o u n t y .           M s .

M a r i a       C h r i s t i a n e            D o h m e n - G o f o r t h                      ( " W i f e " )             f i l e d                 a          c o m p l a i n t            f o r

d i v o r c e      o n     M a y    8 ,        1 9 9 7 ,     a n d           o n          A u g u s t          1 1 ,       1 9 9 7 ,             t h e            h u s b a n d         f i l e d

a   c o u n t e r - c o m p l a i n t .               A f t e r         a         h e a r i n g             o n    J a n u a r y                8 ,           1 9 9 8 ,      t h e      t r i a l

c o u r t       a w a r d e d           a       d i v o r c e               t o            b o t h           p a r t i e s                o n                 t h e       g r o u n d           o f

i n a p p r o p r i a t e          m a r i t a l           c o n d u c t .                      T h e r e          a r e          n o       c h i l d r e n                   f r o m         t h e
m a r r i a g e           a n d           n o         a l i m o n y              w a s         a w a r d e d .              A l t h o u g h              t h e      h u s b a n d                p r e s e n t s

s e v e n      i s s u e s                  f o r              o u r         c o n s i d e r a t i o n ,                    w e       h a v e           t a k e n         t h e          l i b e r t y             o f

c o n s o l i d a t i n g                       t h e m              i n t o          f o u r :



            1 .              W    h   e    t h e       r           t h e t r i a l c o u r t ' s r u l i n g                                  , p r i o r t o h e a r i n                              g
                             a    n   y       p r          o     o f , t h a t a l l p r o p e r t y - - i                                n c l u d i n g i n c o m e o                                n
                             s    e   p    a r a       t       e        p r o p e r t y   w h i c h    a c c                               r u e d       d u r i n g  t h                              e
                             m    a   r    r i a       g       e - - w a s m a r i t a l p r o p e r t y ,                                   w a s a r b i t r a r y a n                               d
                             c    a   p    r i c       i       o u s .


            2 .              W h e t h e r t h e t r i a l c o u r t e r r e d i n f a i l i n g t o m a k e a
                             d e t e r m i n a t i o n a s t o w h a t w a s m a r i t a l a n d s e p a r a t e
                             p r o p e r t y .

            3 .              W h e t h e r t h e t r i a l c o u r t                                                     a b u s e d i t s                  d i s c r e t i o n                    i n
                             d e t e r m i n i n g t h e d i v i s i o n                                                o f a s s e t s .

            4 .              W h e t h e r t h e t r i a l c o u r t e r r e d b y f a i l i n g t o a d d r e s s
                             t h e f e d e r a l i n c o m e t a x i s s u e a n d t h e d i v i s i o n o f
                             m a r i t a l p h o t o g r a p h s a n d r e c e i p t s .


A f t e r     a      r e v i e w                  o f            t h e         r e c o r d ,            w e         m o d i f y        t h e        j u d g m e n t               o f          t h e       t r i a l

c o u r t         a n d          r e m a n d                     t h i s          c a s e             f o r         a n y         f u r t h e r           a c t i o n             t h a t              m a y       b e

n e c e s s a r y            c o n s i s t e n t                             w i t h         t h i s          o p i n i o n .



            T h e          h u s b a n d                       a n d          t h e         w i f e ,           a     G e r m a n         c i t i z e n ,                m e t           w h i l e             b o t h

w e r e     s t u d e n t s                     a t            A r i z o n a                S t a t e          U n i v e r s i t y .                    T h e y      w e r e             m a r r i e d             o n

D e c e m b e r            7 ,            1 9 9 0              i n       M a r i c o p a ,               A r i z o n a ,              a n d        a f t e r         a      b r i e f              m o v e         t o

T e x a s ,        t h e          c o u p l e                    m o v e d            t o      T e n n e s s e e             f o r       T h e          h u s b a n d ' s                 e m p l o y m e n t

a t   t h e        W a t t s               B a r               n u c l e a r            p l a n t .



            T h e           h u s b a n d ,                           w h o           h o l d s           a         b a c h e l o r               o f       s c i e n c e                     d e g r e e          i n

e n g i n e e r i n g ,                    e a r n e d                 d u r i n g            t h e       f i r s t         f i v e       y e a r s          o f         t h e          m a r r i a g e            a n

a v e r a g e        o f         $ 7 2 , 9 4 6                       p e r      y e a r ,         w o r k i n g             s o m e t i m e s              a s      m u c h             a s      8 0       h o u r s

                                                                                                                2
a   w e e k .              H o w e v e r ,                a f t e r             b e i n g             l a i d          o f f             f r o m            t h e       W a t t s                    B a r         n u c l e a r

p l a n t      i n         S e p t e m b e r                1 9 9 5 ,            t h e         h u s b a n d                d e c i d e d               t o         p u r s u e                 a n      a s s o c i a t e

d e g r e e          i n         c o m p u t e r             s c i e n c e ,                   w h i c h            h e       h a d             c o m p l e t e d                       a t          t h e         t i m e     o f

t h e         d i v o r c e                     h e a r i n g .                  T h e            f e d e r a l                         g o v e r n m e n t                         p a i d                  f o r           h i s

e d u c a t i o n a l                  e x p e n s e s              a s         p a r t         o f      a         r e t r a i n i n g                      p r o g r a m                     f o r      e m p l o y e e s

w h o       w e r e            b e i n g          p h a s e d             o u t          o f      t h e            n u c l e a r                 p o w e r             i n d u s t r y .                             A t     t h e

t i m e      o f       t h e           d i v o r c e              h e a r i n g ,               h e      w a s            e s s e n t i a l l y                       u n e m p l o y e d ,                          e x c e p t

f o r       s o m e            p a r t - t i m e              w o r k            a t       h i s         c h u r c h .                         H e      r e t u r n e d                        h i s         e a r n i n g s

f r o m       t h i s                p o s i t i o n              t o       t h e          c h u r c h                a s          a          t i t h e .                   H e          w a s           t a k i n g           a n

a d d i t i o n a l                   c o u r s e           i n         c o m p u t e r                s c i e n c e                     i n         t h e          h o p e              t h a t             i t       w o u l d

h e l p       h i m        i n          h i s       j o b         s e a r c h .



              T h e        h u s b a n d                t e s t i f i e d                t h a t             h e      p a r t i c i p a t e d                         i n         h o u s e h o l d                    t a s k s

a n d       p e r f o r m e d                   y a r d           w o r k         d u r i n g                 t h e          m a r r i a g e .                         H e          a l s o              t e s t i f i e d

t h a t       t h e            w i f e          d i d       n o t         c o n t r i b u t e                      m u c h              m o n e t a r i l y                       t o          t h e         m a r r i a g e

n o r        d i d             s h e          p a r t i c i p a t e                      v e r y              m u c h           i n              h o u s e h o l d                        t a s k s .                      B o t h

t e s t i f i e d               t h a t          t h e      w i f e             m a d e         n o      c o n t r i b u t i o n s                             t o      t h e                 m a n a g e m e n t              o f

T h e     h u s b a n d ' s                   i n v e s t m e n t                  a c c o u n t s .



              T h e            u n i v e r s i t y                 w h i c h             t h e         w i f e              a t t e n d e d                   i n       G e r m a n y                    s p o n s o r e d

h e r       w o r k            a t       A r i z o n a             S t a t e             U n i v e r s i t y .                          A f t e r             m o v i n g                 t o          T e x a s ,           s h e

a t t e n d e d             t h e            U n i v e r s i t y                 o f       O k l a h o m a                   i n          1 9 9 1 ,             a n d             a f t e r              m o v i n g           t o

T e n n e s s e e ,                  s h e      e a r n e d             h e r       d e g r e e               f r o m         t h e            U n i v e r s i t y                       o f          O k l a h o m a          b y

c o r r e s p o n d e n c e ,                       w i t h             o c c a s i o n a l                    t r i p s                t o      O k l a h o m a .                             I n       1 9 9 4 ,           s h e

r e c e i v e d            a          m a s t e r ' s              d e g r e e            i n         l i b e r a l                    s t u d i e s                w i t h             a n          e m p h a s i s           i n

s o c i a l          s c i e n c e s .                   T h i s          d e g r e e             q u a l i f i e d                      h e r        t o       t e a c h .                     I n      a d d i t i o n ,


                                                                                                              3
s h e       r e c e i v e d                c e r t i f i c a t i o n                         a s          a n           e m e r g e n c y                         m e d i c a l               t e c h n i c i a n

( E M T ) .              T h e            h u s b a n d                 p a i d           W i f e ' s                 e d u c a t i o n a l                              e x p e n s e s           f o r         t h e

m a s t e r ' s         d e g r e e               a n d         f o r       t h e         E M T       c e r t i f i c a t e .                                 D u r i n g            t h e      m a r r i a g e ,

t h e w i f e          p e r f o r m e d                      v o l u n t e e r            w o r k          a n d           r e c e i v e d                   s m a l l            s t i p e n d s ,           w i t h

h e r         t o t a l                e a r n i n g s                     f r o m                1 9 9 2               t h r o u g h                         1 9 9 5               e s t i m a t e d              a t

a p p r o x i m a t e l y                 $ 9 , 0 1 4 . 5 6 .                       H o w e v e r ,                   i n      1 9 9 6                s h e         e a r n e d          $ 1 4 , 0 3 2 . 1 2 .



            B o t h           t h e            h u s b a n d               a n d          W i f e             h a d           s e p a r a t e                       a s s e t s              b e f o r e         t h e

m a r r i a g e .                      T h e           h u s b a n d                h a d           a n             i n d i v i d u a l                           r e t i r e m e n t               a c c o u n t

c o n s i s t i n g              o f       t w o              p o r t i o n s             w h i c h                 w e r e          b o t h                b o u g h t             t h r o u g h          P a i n e

W e b b e r      i n         1 9 8 6 .              T h e          f i r s t         p o r t i o n                  w a s       a n            a n n u i t y               h e       h a d      p u r c h a s e d

o n     F e b r u a r y                1 1 ,           1 9 8 6          f o r            $ 7 , 4 3 7 . 1 5 ,                    a n d                 w h e n            t h i s        a n n u i t y            w a s

r o l l e d       i n t o          t h e           R e i n h a r d t - W e r b a                          a c c o u n t                   o n          F e b r u a r y                2 5 ,       1 9 9 4 ,        i t

w a s    w o r t h           $ 1 5 , 7 8 6 . 9 9 .                      T h e       s e c o n d             p o r t i o n                     w a s         a n     i n v e s t m e n t             a c c o u n t

w h i c h      r e s i d e d              w i t h             P a i n e         W e b b e r           t h a t               h a d         a       b a l a n c e               o f      $ 8 , 0 1 8 . 1 7           o n

F e b r u a r y           2 8 ,           1 9 8 6 .                 A c c o r d i n g                 t o            t h e          h u s b a n d ,                       t h e       P a i n e          W e b b e r

s t a t e m e n t             d o e s          n o t            t r a c k         t h i s           a n n u i t y               b e c a u s e                      a t       t h e       t i m e         i t     w a s

b o u g h t ,          i t        w a s         h e l d            s e p a r a t e l y                    b y         I n t e g r a t e d                          R e s o u r c e s             L i f e         a n d

P a i n e        W e b b e r                   w a s             o n l y            t h e            p u r c h a s i n g                              a g e n t .                      T h e        h u s b a n d

s u b s e q u e n t l y r o l l e d b o t h p o r t i o n s i n t o t h e R e i n h a r d t W e r b a a c c o u n t .

H e     f u r t h e r            a s s e r t e d                  t h a t          h e      m a d e             a      d e p o s i t                    i n t o            t h e       P a i n e         W e b b e r

a c c o u n t          t h a t            h a d           a       b a l a n c e             o f        $ 8 , 2 1 7 . 0 0 0                            i n         D e c e m b e r              1 9 9 0 ,         t h e

m o n t h      t h e         p a r t i e s                w e r e         m a r r i e d .                     H e       c o u l d                n o t            p r o d u c e          a n y      r e c o r d s

o n     t h e s e         a c c o u n t s                     f r o m       F e b r u a r y                2 5 ,            1 9 9 4             t h r o u g h                t h e       d a t e         o f     t h e

d i v o r c e          h e a r i n g .                         H o w e v e r ,              h e       s t a t e d                   i n          a n          a f f i d a v i t                t h a t         o n l y

$ 5 , 0 0 0       w a s          i n v e s t e d                  i n       t h i s         a c c o u n t                   d u r i n g                 t h e        m a r r i a g e .                   A t     t h e


                                                                                                          4
t i m e       o f       t h e           d i v o r c e                 h e a r i n g ,           t h e             R e i n h a r d t                 W e r b a             a c c o u n t            h a d       a

b a l a n c e           o f        $ 5 3 , 8 4 4 . 2 2 .                          T h e         h u s b a n d                a l s o              o w n e d           a        1 9 8 1            T o y o t a

C o r o l l a          b e f o r e            t h e           m a r r i a g e .



            T h e            w i f e          h a d           a n        i n v e s t m e n t                 a c c o u n t                  i n          G e r m a n y              b e f o r e            t h e

m a r r i a g e ,              w h i c h              i s        i d e n t i f i e d                 a s          t h e          D e p o t a u s z u g                      a c c o u n t .                  O n

D e c e m b e r          3 1 ,         1 9 9 0 ,            t h e       m o n t h      t h e         p a r t i e s               w e r e          m a r r i e d ,             t h i s         a c c o u n t

w a s     w o r t h           3 5 , 3 4 0            m a r k s .            T h e      w i f e          o f f e r e d               a n      e x h i b i t                t h a t      i n d i c a t e d

t h a t        o n           D e c e m b e r                  3 1 ,        1 9 9 6 ,           h e r              i n v e s t m e n t                     a c c o u n t               w a s         w o r t h

5 2 , 6 1 3 . 2 0              m a r k s ,             w h i c h          i s       a p p r o x i m a t e l y                       $ 3 0 , 0 0 0             i n          U n i t e d            S t a t e s

c u r r e n c y .                S h e         t e s t i f i e d                 t h a t        t h e         a c c o u n t                 i n c r e a s e d                f r o m          1 9 9 0        t o

1 9 9 7     b e c a u s e               o f      a          r e p a y m e n t          o f       a         1 5 , 0 0 0 - m a r k                   l o a n          s h e       h a d         m a d e        t o

h e r     f a t h e r            i n       1 9 8 2            f o r      t h e       p u r c h a s e                o f      a       h o u s e .               H o w e v e r ,                s h e        d i d

n o t     p r o v i d e            a n y         d o c u m e n t a r y                p r o o f             o f      t h e         r e p a y m e n t                o f       s u c h         a     l o a n .

S h e      t e s t i f i e d                  i n           h e r        a f f i d a v i t                 t h a t           t h i s              a c c o u n t              h a d        a c t u a l l y

i n c r e a s e d               o n l y              $ 1 , 2 0 0           f r o m           D e c e m b e r                     1 9 9 0           u n t i l              J a n u a r y             1 9 9 8 .

F u r t h e r m o r e ,                  s h e         a d m i t t e d              t h a t          s h e          h a d          w i t h d r a w n                 m o n e y           f r o m           t h e

a c c o u n t          d u r i n g            t h e           m a r r i a g e          f o r         h e r          e x p e n s e s                w h e n          s h e       t r a v e l e d              t o

G e r m a n y          t o       v i s i t            h e r         f a m i l y .



            I n        M a y           1 9 9 5         t h e          p a r t i e s          b o u g h t             a       h o u s e             i n      L o u d o n              C o u n t y           f o r

$ 7 6 , 0 0 0 .               A l t h o u g h                t h e y      c o u l d          n o t         a g r e e         o n          t h e      c u r r e n t            v a l u e           o f      t h e

h o u s e ,          t h e y       d i d         s t i p u l a t e                t h a t        t h e            r e m a i n i n g                d e b t          o n       t h e       m o r t g a g e

w a s      $ 5 4 , 7 5 5 . 0 0 .                            T h e y        a l s o           a c q u i r e d                 v a r i o u s                 i t e m s           o f        p e r s o n a l

p r o p e r t y          d u r i n g             t h e          m a r r i a g e .




                                                                                                     5
                 I n      i t s            w r i t t e n               m e m o r a n d u m ,                          t h e          t r i a l            c o u r t         a w a r d e d             t o      t h e        w i f e

a       5 0 %          i n t e r e s t                       i n       t h e              f o l l o w i n g                    i n v e s t m e n t                       a c c o u n t s ,                  a f t e r         a l l

t a x e s              h a v e             b e e n               p a i d            f o r           t h e s e              a c c o u n t s :                      F i d e l i t y               D e s t i n y ,               I T T

H a r t f o r d ,                    F S C             S e c u r i t i e s                         C o r p o r a t i o n ,                           R a y t h e o n ,                  F S C          S e c u r i t i e s

C o r p o r a t i o n ,                          a n d             K e o g l e r                  M o r g a n .                       I n          a d d i t i o n ,                 t h e        t r i a l             c o u r t

a w a r d e d                t o         h e r         a         4 2 . 4 5 %               i n t e r e s t                 i n         T h e         h u s b a n d ' s                 R e i n h a r d t                W e r b a

i n v e s t m e n t                  a c c o u n t                   a n d          n o t e d            t h a t           s h e            i s     r e s p o n s i b l e                 f o r         p a y i n g           a n y

i n c o m e             t a x e s              o n          t h i s          s h a r e             o f         t h e          a c c o u n t .                     T h e       c o u r t         a l s o          a w a r d e d

t o      h e r          a l l            o f         h e r          D e p o t a u s z u g                       i n v e s t m e n t                       a c c o u n t ,              e x c e p t            f o r         $ 6 0 0

w h i c h          w a s           t o         b e          p a i d          t o          t h e      h u s b a n d                   a s          o n e - h a l f             o f      t h e      i n c r e a s e               i n

t h e      a c c o u n t                   d u r i n g                t h e         m a r r i a g e                   a c c o r d i n g                    t o      t h e          w i f e ' s         t e s t i m o n y .

T h e      c o u r t               a w a r d e d                   t h e      w i f e             9 . 3 3 %            o f       a n y            i n c o m e             t h e      h u s b a n d            r e c e i v e s

f r o m          h i s         N a v y               r e t i r e m e n t ,                        w i t h         s h e              b e i n g            r e s p o n s i b l e                 f o r         t a x e s         o n

h e r           p e r c e n t a g e .                               R e g a r d i n g                     t h e           p a r t i e s '                    m a r i t a l              r e s i d e n c e ,                   t h e

c o u r t          o r d e r e d                  t h e            p a r t i e s              t o         a u c t i o n                t h e          h o u s e            b e t w e e n          t h e m s e l v e s ,

w i t h           t h e             h u s b a n d                     b e i n g                   r e s p o n s i b l e                           f o r          t h e            h o u s e           d u r i n g             h i s

p o s s e s s i o n                      o f     i t .             W i t h          r e s p e c t               t o      p e r s o n a l                   p r o p e r t y ,              e a c h            p a r t y        h a d

p r o v i d e d                t h e           c o u r t             w i t h          a      l i s t            o f      r e q u e s t e d                       i t e m s .           H o w e v e r ,                o n     t h e

h u s b a n d ' s                   l i s t                o f       i t e m s ,              t h e            c o u r t              m a r k e d                t h r o u g h          t h e          V C R ,          b r e a d

m a c h i n e , m i c r o w a v e , S a m y o v a c u u m c l e a n e r , a n d t e l e v i s i o n a n d p l a c e d

a     c h e c k              n e x t           t o           t h e s e             i t e m s             o n      t h e              w i f e ' s            l i s t          o f       i t e m s ,            a l t h o u g h

s h e      h a d          n o t           a s k e d                f o r      t h e s e             i t e m s .                  F i n a l l y ,                  d u r i n g          t h e       p e n d e n c y              o f

t h e       d i v o r c e ,                      t h e              t r i a l              c o u r t             i n           a n          a g r e e d             o r d e r           p e r m i t t e d                   e a c h

p a r t y              t o          w i t h d r a w                         $ 1 0 , 0 0 0 ,                    w h i c h                w a s             w i t h d r a w n                  f r o m           t h e          I T T

H a r t f o r d                a c c o u n t ,                      a n d      e a c h             t o         w i t h d r a w                    $ 5 , 0 0 0 ,             w h i c h         w a s         w i t h d r a w n

f r o m           o n e            o f         t h e               F S C           a c c o u n t s .                          T h e           c o u r t            d o e s           n o t        a d d r e s s               t h e


                                                                                                                       6
$ 1 5 , 0 0 0       w i t h d r a w a l       b y     e a c h       p a r t y      i n    i t s      m e m o r a n d u m .          T h e        t r i a l      c o u r t

a l s o     s t a t e d      t h a t      " [ a ] l l     o t h e r       s e c u r i t i e s          a n d         i n t e r e s t s          n o t   g i v e n     t o

t h e     w i f e     i s    [ s i c ]      a w a r d e d       t o      t h e      h u s b a n d ,        w i t h          h i m   t o     m a k e         p a y m e n t

o f     h i s   i n c o m e       t a x      l i a b i l i t y         o n       t h e     a m o u n t         h e     r e c e i v e s . "



            T h e     f o l l o w i n g        t a b l e ,      w h i c h         w a s     p r o v i d e d           i n     p a r t     i n       t h e     w i f e ' s

b r i e f ,     s u m m a r i z e s          t h e      t r i a l      c o u r t ' s         w r i t t e n           m e m o r a n d u m :



                                                             S E P A R A T E           P R O P E R T Y



                                                         H u s b a n d                               W i f e

R h e i n h a r d t         I R A :                 $ 8 , 1 3 0 . 4 6

D e p o t a u s z u g :                                                                           $ 2 8 , 4 0 0 . 0 0



                                                              M A R I T A L         P R O P E R T Y



                                                          H u s b a n d                                 W i f e

R h e i n h a r d t         I R A :                 $ 2 2 , 8 5 6 . 8 8                           $ 2 2 , 8 5 6 . 8 8

D e p o t a u s z u g :                                      6 0 0 . 0 0                                  6 0 0 . 0 0

F i d e l i t y :                                       1 , 0 0 0 . 0 0                               1 , 0 0 0 . 0 0

I T T     H a r t f o r d :                           1 5 , 3 2 7 . 5 0                             1 5 , 3 2 7 . 5 0

F S C :                                               1 4 , 6 7 1 . 9 8                             1 4 , 6 7 1 . 9 8

R a y t h e o n :                                     1 9 , 9 8 5 . 2 4                             1 9 , 9 8 5 . 2 4

M o r g a n     K e o g l e r :                         2 , 4 0 0 . 0 0                               2 , 4 0 0 . 0 0

F S C :                                                 1 , 0 0 0 . 0 0                               1 , 0 0 0 . 0 0

                                                    _ _ _ _ _ _ _ _ _ _ _                         _ _ _ _ _ _ _ _ _ _ _ _


                                                                                   7
                                                                     $ 7 7 , 8 4 1 . 6 0                                         $ 7 7 , 8 4 1 . 6 0



N a v y      P e n s i o n                                                           9 0 . 6 7 %                                     9 . 3 3 %

W i t h d r a w a l o f
  f u n d s p e n d i n g
  d i v o r c e                                                      $ 1 5 , 0 0 0 . 0 0                                         $ 1 5 , 0 0 0 . 0 0

                                                                     A   l    l o t      h    e    r
                                                                     s   e    c u r i    t    i    e s
                                                                     a   n    d i n      t    e    r e s t s
                                                                     n   o    t a w      a    r    d e d t o
                                                                     w   i    f e


             I n       h i s           f i r s t                    i s s u e ,                   t h e       h u s b a n d           c o n t e n d s                 t h a t          t h e        t r i a l

c o u r t ' s c o m m e n t s                           b e f o r e              t h e         d i v o r c e           h e a r i n g          t h a t         i n c o m e        o n       s e p a r a t e

p r o p e r t y        w a s        m a r i t a l                        p r o p e r t y                  w e r e     p r e j u d i c i a l .                   A s      t h e      w i f e         n o t e s

i n       h e r     b r i e f ,               t h e                t r i a l             c o u r t ' s               c o m m e n t s               d i d       n o t       r e s u l t            i n       a n

a c t u a l        r u l i n g               o n             t h e            p a r t i e s '                p r o p e r t y .               T h e           c o u r t       a c k n o w l e d g e d

t h a t      i t    w o u l d          m a k e                a      d e t e r m i n a t i o n                       b a s e d      u p o n          t h e      p r o o f        p r o v i d e d            b y

t h e       p a r t i e s .                    A c c o r d i n g l y ,                               w e          c o n c l u d e          t h a t           t h e       t r i a l             c o u r t ' s

c o m m e n t s           w e r e           n o t            p r e j u d i c i a l .                           T h i s         i s s u e       i s         w i t h o u t         m e r i t .



             T h e h u s b a n d ' s r e m a i n i n g t h r e e i s s u e s c o n c e r n t h e t r i a l c o u r t ' s

f a i l u r e       t o        m a k e             a         d e t e r m i n a t i o n                        r e g a r d i n g            t h e      s e p a r a t e            p r o p e r t y            o f

e a c h      p a r t y         a n d         t h e                m a r i t a l              p r o p e r t y             o f     t h e       p a r t i e s ,             t h e r e b y           e r r i n g

i n     t h e      d i v i s i o n                     o f        t h e         p a r t i e s '                a s s e t s .             B e f o r e           t h e      m a r r i a g e ,               t h e

h u s b a n d       o w n e d           a          t w o - p a r t                  i n v e s t m e n t                  a c c o u n t         w i t h          P a i n e        W e b b e r            t h a t

w a s      l a t e r        r o l l e d                  i n t o              a n o t h e r                a c c o u n t ,         w h i c h          i s      i d e n t i f i e d               a s      t h e

R e i n h a r d t           W e r b a                  a c c o u n t .                       A l s o ,            d u r i n g       t h e          m a r r i a g e ,             t h e         h u s b a n d

o p e n e d        s e v e r a l                   o t h e r                  i n v e s t m e n t                   a c c o u n t s .                 H e       a s s e r t s             t h a t         t h e

t r i a l c o u r t             f a i l e d                   t o            c o n s i d e r              t h e     r e l e v a n t          f a c t o r s             u n d e r         T e n n e s s e e

                                                                                                               8
C o d e          A n n o t a t e d                 §           3 6 - 4 - 1 2 1 ( c ) ( 1 9 9 6 )                                   i n           m a k i n g                i t s                 d i v i s i o n                  o f

m a r i t a l         p r o p e r t y .                            I n      a d d i t i o n ,                 h e          m a i n t a i n s                 t h a t                 t h e         t r i a l           c o u r t

f a i l e d        t o         a d d r e s s                 t h e         d i v i s i o n              b e t w e e n                 t h e         p a r t i e s                    o f          t h e      1 9 9 5             t a x

d e b t ,        t h e          m a r i t a l                p h o t o g r a p h s ,                     a n d             t h e         h o u s e h o l d                  r e c e i p t s .



            T h e              h u s b a n d                 c o n t e n d s                  t h a t              t h e           w i f e           r e c e i v e d                         m o r e             t h a n           a n

e q u i t a b l e                s h a r e             o f           t h e          m a r i t a l                  e s t a t e             i n        l i g h t                 o f           t h e          r e l e v a n t

f a c t o r s            t o       b e          c o n s i d e r e d                        u n d e r           T e n n e s s e e                     C o d e             A n n o t a t e d                       §     3 6 - 4 -

1 2 1 ( c ) .             F i r s t ,             h e          a s s e r t s                t h a t          t h e          m a r r i a g e                 w a s         o f          r e l a t i v e                 s h o r t

d u r a t i o n ,                 a p p r o x i m a t e l y                               s i x        a n d               o n e - h a l f                   y e a r s ,                     a n d           t h a t               i n

m a r r i a g e s                o f           s h o r t                 d u r a t i o n ,                   i t        i s          a p p r o p r i a t e                             t o           d i v i d e                 t h e

p r o p e r t y           i n       a     w a y          t h a t             p l a c e s             t h e         p a r t i e s              i n      t h e             s a m e             p o s i t i o n               t h e y

w o u l d          h a v e              b e e n              i n           h a d           t h e y           n e v e r               m a r r i e d ,                      c i t i n g                     B a t s o n              v .

B a t s o n , 7 6 9               S . W . 2 d                8 4 9 ,          8 5 9         ( T e n n .              A p p .          1 9 8 8 ) .                  H e       a l s o                a r g u e s            t h a t

u n d e r        B a t s o n ,             " e a c h                 s p o u s e ' s                 c o n t r i b u t i o n s                        t o       t h e                a c c u m u l a t i o n                       o f

a s s e t s        d u r i n g             t h e             m a r r i a g e                 i s       a n          i m p o r t a n t                 f a c t o r , "                       a n d          " [ w ] h e n             a

m a r r i a g e            i s          s h o r t ,                t h e          s i g n i f i c a n c e                      a n d          v a l u e             o f          a          s p o u s e ' s                n o n -

m o n e t a r y            c o n t r i b u t i o n s                          i s          d i m i n i s h e d ,                     a n d          c l a i m s             b y             o n e          s p o u s e             t o

a n o t h e r             s p o u s e ' s                     s e p a r a t e                     p r o p e r t y                  a r e            m i n i m a l                     a t           b e s t . "                  I d .

( c i t a t i o n s               o m i t t e d ) .                        T h e          h u s b a n d             c o n t e n d s                 " t h a t            t h e             d u t y         i s       o n         t h e

n o n - o w n e r                s p o u s e             t o             p r o v e           t h e       a m o u n t                 o f          a p p r e c i a t i o n                            d u r i n g                 t h e

m a r r i a g e            i n          o r d e r              f o r              t h e       n o n - o w n e r                    s p o u s e               t o          b e              e n t i t l e d                 t o       a

m a r i t a l        p o r t i o n . "                        H e         c i t e s          C u t s i n g e r                 v .         C u t s i n g e r ,                       9 1 7          S . W . 2 d            2 3 8 ,

2 4 1     ( T e n n .             A p p .         1 9 9 5 )                 i n       s u p p o r t                 f o r       h i s            a r g u m e n t .                          I n       t h a t          c a s e ,

t h i s         C o u r t          o b s e r v e d                       t h a t           " [ i ] f           t h e          n o n o w n e r                  s p o u s e                    c a n n o t              p r o v e

t h a t     a      p i e c e             o f      p r o p e r t y                     i s         m a r i t a l               p r o p e r t y ,                 t h e                t r i a l             c o u r t             h a s


                                                                                                              9
n o     a u t h o r i t y                     t o         m a k e          a n          e q u i t a b l e                   d i v i s i o n                   o f          t h e       p r o p e r t y . "                    I d .

H o w e v e r ,           " i f           a         n o n o w n e r                s p o u s e             c a n            s h o w            t h a t          h e         c o n t r i b u t e d                    t o      t h e

p r e s e r v a t i o n                   a n d            a p p r e c i a t i o n                       o f         a      p i e c e            o f      s e p a r a t e                    p r o p e r t y ,                t h e

t r i a l         c o u r t         m a y             g r a n t            t h e         n o n o w n e r                   s p o u s e            a n         e q u i t a b l e                 s h a r e            o f      t h e

i n c r e a s e           i n        v a l u e                o f      t h a t             p r o p e r t y . "                        I d .



                T h e     h u s b a n d                    a r g u e s              t h a t            t h e             w i f e         d i d          n o t            m a k e       " a       s i g n i f i c a n t

c o n t r i b u t i o n                       t o w a r d s                t h e          a c q u i s i t i o n                         a n d          p r e s e r v a t i o n                        o f          m a r i t a l

a s s e t s           a n d / o r               s e p a r a t e                    a s s e t s . "                        H e         c o n t e n d s                   t h a t        T e n n e s s e e                   C o d e

A n n o t a t e d               §             3 6 - 4 - 1 2 1 ( b ) ( 1 ) ( C )                                s t a t e s                 t h a t              a          s p o u s e            m a y             m a k e       a

s i g n i f i c a n t                c o n t r i b u t i o n                            d u r i n g             a         m a r r i a g e               a s         a       h o u s e w i f e ,                    p a r e n t ,

w a g e          e a r n e r ,                  o r          f i n a n c i a l                     m a n a g e r                      f o r        t h e                f a m i l y             w h i c h              w o u l d

j u s t i f y            a n         e q u i t a b l e                           d i v i s i o n                    o f          t h e          a p p r e c i a t i o n                         o f           s e p a r a t e

p r o p e r t y .                   H e             m a i n t a i n s                    t h a t           w i f e                n e v e r             f u l f i l l e d                     a n y          o f       t h e s e

r o l e s .             H e         a s s e r t s                   t h a t             s h e          p r i m a r i l y                  d i d          v o l u n t e e r                     w o r k             a n d      w a s

n o t     a      f i n a n c i a l                    c o n t r i b u t o r                      t o     t h e            m a r r i a g e                n o r            d i d       s h e      p a r t i c i p a t e

i n           t h e       m a n a g e m e n t                          o f               a n y            i n v e s t m e n t s                           d u r i n g                  t h e                m a r r i a g e .

F u r t h e r m o r e ,                   t h e           h u s b a n d                 a s s e r t s               t h a t           t h e       w i f e               m a d e       l i t t l e             m o n e t a r y

c o n t r i b u t i o n                       t o          t h e           h o u s e h o l d                    d u r i n g                t h e          m a r r i a g e ,                     d e s p i t e                 h e r

l e v e l         o f     e d u c a t i o n                        a n d          d e s p i t e                t h e            f a c t         t h a t             s h e          d i d       n o t          h a v e         a n y

h e a l t h           p r o b l e m s                  t o         i m p e d e             h e r          a b i l i t y                  t o       w o r k .               H e       f u r t h e r                 a s s e r t s

t h a t         s h e     d i d               n o t        p e r f o r m                 h e r         s h a r e                o f      t h e          h o u s e h o l d                  t a s k s               n o r      d i d

s h e         c o n t r i b u t e                   i n       a n y             w a y      t o         t h e             a d v a n c e m e n t                      o f       h i s        c a r e e r .



                T h e     h u s b a n d                      f u r t h e r                a r g u e s                t h a t           t h e           w i f e             b e n e f i t e d                 f r o m          t h e

m a r r i a g e           b y        o b t a i n i n g                      a      m a s t e r ' s                   d e g r e e               a n d       a n            E M T       c e r t i f i c a t e ,                   a s


                                                                                                                10
w e l l         a s        a c q u i r i n g                  a         g r e e n           c a r d              a s       t h e             s p o u s e                    o f       a       U n i t e d              S t a t e s

c i t i z e n .                 T h e         h u s b a n d                p a i d          f o r         t h e          w i f e ' s                e d u c a t i o n a l                           e x p e n s e s            f o r

o b t a i n i n g               t h e         m a s t e r ' s                   d e g r e e              a n d         t h e        E M T           c e r t i f i c a t e .                                 H e        a r g u e s

t h a t         t h e       r e c o r d               i n d i c a t e s                   t h a t          a t         t h e        e n d           o f             t h e         m a r r i a g e ,                 s h e      w a s

b e t t e r           e d u c a t e d                 t h a n            h e       w a s          b e c a u s e                s h e          h a d             a          m a s t e r ' s              d e g r e e            a n d

h e        h a d            a           b a c h e l o r ' s                        d e g r e e .                          I n             a d d i t i o n ,                               h i s         e m p l o y m e n t

p o s s i b i l i t i e s                      i n       h i s            p r e v i o u s                  c a r e e r              o f        n u c l e a r                        e n g i n e e r i n g                    w e r e

a l m o s t           n o n e x i s t e n t .                            A l s o ,              i n       h i s         n e w        c a r e e r                     o f          c o m p u t e r              s c i e n c e ,

h e       w o u l d             b e           s t a r t i n g                    o n        t h e             g r o u n d              f l o o r ,                         w h e r e a s               t h e           w i f e ' s

e m p l o y a b i l i t y                       a s           a n          e d u c a t o r                    w i t h           a            m a s t e r ' s                        d e g r e e             w o u l d            b e

e x c e l l e n t ,               e s p e c i a l l y                      s i n c e             s h e         i s       b i l i n g u a l .                               C o n s e q u e n t l y ,                      b a s e d

o n     t h e         f o r e g o i n g ,                t h e            h u s b a n d                 c o n t e n d s             t h a t               h e         s h o u l d                 h a v e      r e c e i v e d

a     g r e a t e r             p o r t i o n             o f            t h e          m a r i t a l                a s s e t s              i n          a d d i t i o n                    t o       a l l          o f     h i s

s e p a r a t e             a s s e t ,               t h e         R e i n h a r d t                     W e r b a            a c c o u n t .



                W i t h           r e s p e c t                   t o           t h e           R e i n h a r d t                   W e r b a                   a c c o u n t ,                     t h e          h u s b a n d

a r g u e s             t h a t          o n l y          $ 5 , 0 0 0                   w a s           i n v e s t e d                i n          t h a t                 a c c o u n t              d u r i n g             t h e

m a r r i a g e .                     H o w e v e r ,                   t h e          t r i a l           c o u r t            a w a r d e d                        t o          t h e       w i f e          o n e - h a l f

t h e           v a l u e               o f           t h e              a c c o u n t ,                      a p p r o x i m a t e l y                                    $ 2 3 , 0 0 0 ,                  a f t e r            a n

a d d i t i o n a l                   $ 8 , 1 3 0 . 0 0                   a w a r d               t o         t h e        h u s b a n d                    a s             s e p a r a t e                 p r o p e r t y .

H o w e v e r ,             t h e        h u s b a n d                  n o t e s          t h a t            t h e       t r i a l             c o u r t                   a w a r d e d             t o         h i m      o n l y

$ 6 0 0          f r o m          W i f e ' s                 D e p o t a u s z u g                        a c c o u n t ,                    w h i c h                    h a d           i n c r e a s e d                 f r o m

3 5 , 3 4 0             m a r k s             t o       5 2 , 6 1 3 . 2 0                       m a r k s              d u r i n g              t h e                 m a r r i a g e .                        T h e         w i f e

t e s t i f i e d                 t h a t             t h e             a c c o u n t                 h a d            i n c r e a s e d                    i n              v a l u e               o n l y           $ 1 , 2 0 0

d u r i n g             t h e       m a r r i a g e .




                                                                                                               11
              T h e       h u s b a n d                        a l s o                m a i n t a i n s                    t h a t          t h e              t r i a l              c o u r t ' s              w r i t t e n

m e m o r a n d u m              f a i l e d                     t o           a d d r e s s              a       d i v i s i o n                   o f          t h e           t a x         d e b t         f o r       t a x

y e a r       1 9 9 5 ,              a s           w e l l              a s       a         d i v i s i o n                  o f      t h e          m a r i t a l                    p h o t o g r a p h s                a n d

h o u s e h o l d              r e c e i p t s .



              T h e      w i f e                 a r g u e s                  t h a t          t h e          t r i a l            c o u r t          p r o p e r l y                    c l a s s i f i e d               t h e

s e p a r a t e          a n d             m a r i t a l                  p r o p e r t y                 o f      t h e            p a r t i e s                a n d         e q u i t a b l y                 d i v i d e d

t h e      m a r i t a l              e s t a t e                    b e t w e e n               t h e          p a r t i e s .                     F i r s t ,                s h e          c o n t e n d s            t h a t

a l t h o u g h          t h e               t r i a l                c o u r t              d i d        n o t            e x p r e s s l y                    c l a s s i f y                 t h e         p a r t i e s '

s e p a r a t e          a n d             m a r i t a l                 p r o p e r t y                 i n      i t s            o p i n i o n ,               s u c h          a      c l a s s i f i c a t i o n

i s     e a s i l y            d e t e r m i n e d                            f r o m          t h e          d i v i s i o n               o f       t h e             p r o p e r t y ,                w h i c h         w a s

d o n e       a c c o r d i n g                        t o       T e n n e s s e e                   C o d e           A n n o t a t e d                   §       3 6 - 4 - 1 2 1 .



              W i t h          r e s p e c t                      t o          T h e           h u s b a n d ' s                    R e i n h a r d t                    W e r b a              a c c o u n t ,            t h e

w i f e       a r g u e s             t h a t                 t h e           a c c o u n t             h a d          a       s t i p u l a t e d                      v a l u e             o f     $ 5 3 , 8 4 4 . 2 2

a t       t h e       t i m e              o f          t h e           d i v o r c e                h e a r i n g .                       S h e          a s s e r t s                  t h a t         t h e         t r i a l

c o u r t ' s          a w a r d                 o f         5 7 . 5 5 %              t o      T h e       h u s b a n d               a n d         4 2 . 4 5 %               t o        W i f e        e v i d e n c e s

a n        i n t e n t               b y               t h e            t r i a l              c o u r t               t o           a w a r d                 h u s b a n d                  a p p r o x i m a t e l y

$ 8 , 1 3 0 . 4 6              a s           s e p a r a t e                     p r o p e r t y .                          S h e          a r g u e s             t h a t               t h i s         a m o u n t         i s

r o u g h l y           e q u i v a l e n t                              t o           t h e           $ 8 , 2 1 7 . 2 1                    o f           " i d e n t i f i a b l e                           s e p a r a t e

p r o p e r t y "               i n              t h e           P a i n e                  W e b b e r            I R A             o n          D e c e m b e r                     3 1 ,         1 9 9 0 .              s h e

f u r t h e r          a r g u e s                     t h a t          " t h e             o t h e r          f u n d s            a l l e g e d                t o       b e         s e p a r a t e             i n     t h e

R h e i n h a r d t              [ s i c ]                   W e r b a           I R A          a r e          n o t         c a p a b l e                o f      s e g r e g a t i o n                      a n d      w e r e

c o m m i n g l e d              w i t h                     m a r i t a l                  p r o p e r t y . "                       S h e         a l s o              a r g u e s                t h a t        " [ t ] h e

i n c r e a s e          i n          v a l u e                o f       t h e          $ 8 , 1 3 0 . 4 6                   i n      s e p a r a t e                   I R A          m o n i e s        [ f r o m         T h e

h u s b a n d ' s          R e i n h a r d t                            W e r b a             a c c o u n t ]                f u r t h e r                b e c a m e             m a r i t a l               p r o p e r t y


                                                                                                                 12
a s     a     r e s u l t         o f         [ h e r ]           s u b s t a n t i a l                   c o n t r i b u t i o n               t o      i t s        p r e s e r v a t i o n

a n d       v a l u e .           [ S h e ]               s u b s t a n t i a l l y                      c o n t r i b u t e d            t o           t h e         i n c r e a s e            a n d

p r e s e r v a t i o n                 o f          t h e s e              m o n i e s          t h r o u g h              h e r       h o u s e h o l d                  s k i l l s           a n d

v o l u n t e e r           w o r k . "                   W h i l e          t h e         w i f e            a c k n o w l e d g e s            t h a t          h e r          f i n a n c i a l

c o n t r i b u t i o n s                   t o     t h e         m a r r i a g e            w e r e            l e s s     t h a n      t h o s e          o f        T h e       h u s b a n d ,

s h e       c o n t e n d s           t h a t             h e r     c o n t r i b u t i o n s                      s h o u l d        n o t       b e       d i m i n i s h e d .



              B e f o r e         a         m a r i t a l           e s t a t e             c a n         b e      d i v i d e d ,        t h e          t r i a l          c o u r t       m u s t

f i r s t           d e t e r m i n e               w h a t           i s        s e p a r a t e                 p r o p e r t y          a n d           w h a t          i s       m a r i t a l

p r o p e r t y .          B a t s o n              v .       B a t s o n ,            7 6 9        S . W . 2 d           8 4 9 ,     8 5 6           ( T e n n .         A p p .      1 9 8 8 ) .

T e n n e s s e e           i s         a         " d u a l         p r o p e r t y "                j u r i s d i c t i o n ,                  w h i c h             m e a n s        t h a t       a

s p o u s e ' s          s e p a r a t e              p r o p e r t y                i s     d i s t i n g u i s h e d                f r o m           m a r i t a l            p r o p e r t y .

W a d e       v .      W a d e ,            8 9 7         S . W . 2 d          7 0 2 ,         7 1 3          ( T e n n .      A p p .          1 9 9 4 ) .



              T e n n e s s e e                   C o d e          A n n o t a t e d                 §          3 6 - 4 - 1 2 1 ( b ) ( 2 )                 ( 1 9 9 6 )              d e f i n e s

" s e p a r a t e          p r o p e r t y " :


                        ( A ) A l l r e a l a n d                               p e r s o n a l                 p r o p e r t y       o w n e d           b y     a       s p o u s e
              b e f o r e m a r r i a g e ;

                        ( B ) P r o p e r t y a c q u i r e d   i n                                                  e x c h a n g e              f o r           p r o p e r t y
              a c q u i r e d b e f o r e t h e m a r r i a g e ;

                        ( C ) I n c o m e f r o m a n d a p p r e c i a t i o n o f p r o p e r t y o w n e d b y
              a s p o u s e b e f o r e m a r r i a g e e x c e p t w h e n c h a r a c t e r i z e d a s
              m a r i t a l p r o p e r t y u n d e r s u b d i v i s i o n ( b ) ( 1 ) ; a n d

                           ( D ) P r o p e r t y a c q u i r e d b y a s p o u s e                                                        a t           a n y         t i m e        b y
              g i f t ,      b e q u e s t , d e v i s e o r d e s c e n t .


              T e n n e s s e e                   C o d e           A n n o t a t e d                     §        3 6 - 4 - 1 2 1 ( b ) ( 1 ) ( 1 9 9 6 )                           d e f i n e s

m a r i t a l          p r o p e r t y :



                                                                                                    13
                               ( A ) "                   M a r i t a l p r o p e r t y " m e a n s a l l r e a l                     a n d p e r s o                n a     l
            p   r   o    p e r t y ,                        b o t h   t a n g i b l e   a n d  i n t a n g i b l e ,                    a c q u i r e d               b     y
            e   i   t    h e r o r                     b o t h s p o u s e s d u r i n g t h e c o u r s e o f                        t h e m a r r i               a g     e
            u   p       t o t h e                     d a t e o f t h e f i n a l d i v o r c e h e a r i n g                          a n d o w n e d                b     y
            e   i   t    h e r o r                         b o t h s p o u s e s a s o f t h e d a t e o f                               f i l i n g o          f           a
            c   o   m    p l a i n t                     f o r d i v o r c e , e x c e p t i n t h e c a s e                    o f f r a u d u l                   e n     t
            c   o   n    v e y a n c e                       i n a n t i c i p a t i o n o f f i l i n g , a n d                i n c l u d i n g                   a n     y
            p   r   o    p e r t y t                    o w h i c h a r i g h t w a s a c q u i r e d u p t                       o t h e d a t e                     o     f
            t   h   e        f i n a l                    d i v o r c e h e a r i n g , a n d v a l u e d a s                      o f a d a t e                      a     s
            n   e   a    r a s r e                     a s o n a b l y p o s s i b l e t o t h e f i n a l d i                   v o r c e h e a r                  i n     g
            d   a   t    e .

                                  (    B   )    " M a r i t a l p r o p e r t y " i n c l u d e s i n c o m e f r o m ,                             a n d           a   n   y
            i   n   c   r   e     a    s   e      i n     v a l u e     d u r i n g       t h e       m a r r i a g e  o f ,     p                r o p     e       r   t   y
            d   e   t   e   r     m    i   n  e d t o b e s e p a r a t e p r o p e r t y i n a c c o r d a n                                    c e        w       i   t   h
            s   u   b   d   i     v    i   s  i o n        ( b ) ( 2 )       i f         e a c h          p a r t y   s u b s t a                 n t i     a       l   l   y
            c   o   n   t   r     i    b   u  t e d t o i t s p r e s e r v a t i o n a n d a p p r e c i a t i o n                                a n d            t   h   e
            v   a   l   u   e             o f v e s t e d p e n s i o n , r e t i r e m e n t o r o t h e r                                           f r   i       n   g   e
            b   e   n   e   f i         t r i g h t s a c c r u e d d u r i n g t h e p e r i o d o f t h e m a                                   r r i     a       g   e   .
                                  (     C )        A s      u s e d    i n       t h i s        s u b s e c t i o n ,    " s u b s                t a n     t       i   a   l
            c   o   n   t   r i         b u t i o n " m a y i n c l u d e , b u t n o t b e l i m i t e d                                        t o ,              t   h   e
            d   i   r   e   c t            o r i n d i r e c t c o n t r i b u t i o n o f a s p o u s e a s h o m                                e m a     k       e   r   ,
            w   a   g   e     e       a r n e r , p a r e n t o r f a m i l y f i n a n c i a l m a n a g e r , t                                 o g e     t       h   e   r
            w   i   t   h       s      u c h o t h e r f a c t o r s a s t h e c o u r t h a v i n g j u r i s                                    d i c     t       i   o   n
            t   h   e   r   e o         f m a y d e t e r m i n e .


            W h e n                   m a k i n g          a n   e q u i t a b l e        d i v i s i o n       o f      m a r i t a l       p r o p e r t y ,                  t h e

c o u r t       s h a l l                  c o n s i d e r        a l l   o f     t h e     f o l l o w i n g         r e l e v a n t      f a c t o r s :


                                  ( 1 )          T h e      d u r a t i o n     o f   t h e     m a r r i a g e ;

                      (                2 ) T h e a g e , p h y s i c a l a n d m e n t a l h e a l t h , v o c a t i o n a l
            s k i l l s                ,     e m p l o y a b i l i t y ,   e a r n i n g     c a p a c i t y ,  e s t a t e ,
            f i n a n c                i a l l i a b i l i t i e s a n d f i n a n c i a l n e e d s o f e a c h o f t h e
            p a r t i e                s ;

                     ( 3 ) T h e t a n g i b l e o r i n t a n g i b l e c o n t r i b u t i o n b y o n e
            ( 1 ) p a r t y t o t h e e d u c a t i o n , t r a i n i n g o r i n c r e a s e d e a r n i n g
            p o w e r o f t h e o t h e r p a r t y ;

                      ( 4 ) T h e                            r e l a t i v e a b i l i t y o f e a c h p a r t y                         f o r       f u t u r e
            a c q u i s i t i o n s                         o f c a p i t a l a s s e t s a n d i n c o m e ;

                      ( 5 )                            T h e     c o n t r i b u t i o n    o f              e a c h    p a r t         y        t o     t h e
            a c q u i s i t                    i o    n , p r e s e r v a t i o n , a p p r e c        i a t i o n o r d i s            s i p a t i o n o f
            t h e      m a r                    i t    a l     o r      s e p a r a t e    p r o        p e r t y ,      i n c l          u d i n g      t h e
            c o n t r i b u                    t i    o n o f a p a r t y t o t h e                      m a r r i a g e a s               h o m e m a k e r ,
            w a g e e a r                      n e    r o r p a r e n t , w i t h t h e               c o n t r i b u t i o n              o f a p a r t y


                                                                                          14
             a s     h o m e m a k e r o r w a g e e a r n e r                                          t o b e g i v e n                          t h e          s a m e          w e i g h t
             i f     e a c h p a r t y h a s f u l f i l l e d                                          i t s r o l e ;

                       ( 6 )                 T h e            v a l u e           o f        t h e       s e p a r a t e                    p r o p e r t y                 o f          e a c h
             p a r t y ;

                       ( 7 ) T h e                           e s t a t e           o f       e a c h          p a r t y            a t         t h e             t i m e          o f       t h e
             m a r r i a g e ;

                             ( 8 )          T h e e c o n o m i c c i r c u m s t a n c e s o f e a c h p a r t y a t t h e
             t i m e         t h e           d i v i s i o n o f p r o p e r t y i s t o b e c o m e e f f e c t i v e ;

                             ( 9 )          T h e        t a x         c o n s e q u e n c e s                 t o         e a c h          p a r t y ;             a n d

                          ( 1 0 ) S u c h o t h e r f a c t o r s a s a r e n e c e s s a r y t o c o n s i d e r
             t h e      e q u i t i e s b e t w e e n t h e p a r t i e s .


T e n n .       C o d e            A n n .       §       3 6 - 4 - 1 2 1 ( c )                 ( 1 9 9 6 ) .



             I t     i s       w e l l          e s t a b l i s h e d                     t h a t      d i v i s i o n                o f      a     m a r i t a l                 e s t a t e        n e e d

n o t     b e      e q u a l          t o       b e          e q u i t a b l e .                  W a d e ,          8 9 7        S . W . 2 d              a t       7 1 7 ;            W a t t e r s     v .

W a t t e r s ,         9 5 9          S . W . 2 d              5 8 5 ,          5 9 1       ( T e n n .            A p p .         1 9 9 7 ) .


             W e       f i n d          t h a t              t h e       h u s b a n d ' s             a r g u m e n t                i s          p e r s u a s i v e                   r e g a r d i n g

t h e      d i v i s i o n             o f           t h e       s e p a r a t e              a n d      m a r i t a l                a s s e t s .                     W i t h          r e g a r d      t o

s e p a r a t e         a s s e t s ,                 t h e          w i f e ' s          D e p o t a u s z u g                   a c c o u n t              d i d         i n c r e a s e            m o r e

t h a n     $ 1 , 2 0 0              d u r i n g              t h e          m a r r i a g e .          S h e         p r o v i d e d                n o          d o c u m e n t a t i o n               t o

a c c o u n t          f o r          t h e           i n c r e a s e              i n       t h e       a c c o u n t ,                    a l t h o u g h                s h e         t e s t i f i e d

t h a t     t h e       i n c r e a s e                 w a s          a t t r i b u t a b l e                t o      a      r e p a y m e n t                   b y       h e r         f a t h e r     o f

a       1 5 , 0 0 0 - m a r k                  l o a n               s h e        h a d        m a d e          t o           h i m           b e f o r e                t h e           m a r r i a g e .

F u r t h e r m o r e ,                W i f e           a d m i t t e d                t h a t       s h e         h a d         w i t h d r a w n                 f u n d s            f r o m      t h i s

a c c o u n t          t o           p a y           h e r            t r a v e l           e x p e n s e s                 t o        G e r m a n y .                   L i k e w i s e ,              t h e

h u s b a n d          c o u l d             n o t           p r o d u c e          s u f f i c i e n t                    d o c u m e n t a t i o n                       r e g a r d i n g            t h e

r o l l     o v e r          o f      t w o          a c c o u n t s              a t      P a i n e          W e b b e r            i n t o           h i s         R e i n h a r d t              W e r b a



                                                                                                     15
a c c o u n t ,                b u t           d i d         s t a t e              t h a t              n o          m o r e         t h a n       $ 5 , 0 0 0                 w a s          i n v e s t e d              i n

t h i s         a c c o u n t                 d u r i n g             t h e         m a r r i a g e .



                B o t h              p a r t i e s                  l a c k e d              s u f f i c i e n t                       p r o o f           o f              t h e           v a l u e           o f       t h e

o t h e r ' s s e p a r a t e                            a c c o u n t               i m m e d i a t e l y                       b e f o r e            t h e         m a r r i a g e                 a s      w e l l      a s

p r o o f          o f           a n y            d e p o s i t s                    t o           o r           w i t h d r a w a l s                    f r o m               t h e s e              a c c o u n t s .

T h e r e f o r e ,                   t h e           h u s b a n d             i s          a w a r d e d                    h i s      R e i n h a r d t                    W e r b a              i n v e s t m e n t

a c c o u n t            i n           i t s          e n t i r e t y ,                    a n d          t h e          w i f e         i s      a w a r d e d                     h e r       D e p o t a u s z u g

a c c o u n t            i n          i t s       e n t i r e t y .                         T h e              h u s b a n d           i s       a l s o          t o          r e c e i v e                t h e       1 9 8 1

T o y o t a         C o r o l l a ,                    w h i c h            w a s           h i s              p r o p e r t y              b e f o r e           t h e             m a r r i a g e .



                W i t h          r e s p e c t                t o      m a r i t a l                 p r o p e r t y ,                  t h e       r e c o r d                r e v e a l s                t h a t       t h e

m a r r i a g e                l a s t e d             a p p r o x i m a t e l y                           s i x         a n d        o n e - h a l f                 y e a r s ,             d u r i n g             w h i c h

t i m e         t h e          w i f e           o b t a i n e d                a          m a s t e r ' s                    d e g r e e         i n       e d u c a t i o n                    a s          w e l l       a s

c e r t i f i c a t i o n                       a s          a n       E M T .               T h e              h u s b a n d            p a i d          f o r             t h e s e           e d u c a t i o n a l

e x p e n s e s .                      D u r i n g                 t h e      m a r r i a g e ,                         t h e         w i f e       d i d             v o l u n t e e r                     w o r k       a n d

r e c e i v e d                m i n i m a l                 s t i p e n d s                 u n t i l                 1 9 9 6         w h e n       s h e             e a r n e d              $ 1 4 , 0 3 2 . 1 2 .

D u r i n g         m o s t             o f      t h e         m a r r i a g e ,                   t h e           h u s b a n d             e n j o y e d              a      l u c r a t i v e                 s a l a r y

a n d      o p e n e d                s e v e r a l                 i n v e s t m e n t                        a c c o u n t s              u n t i l           h e         l o s t          h i s          p o s i t i o n

a s       a n      e n g i n e e r                     i n           S e p t e m b e r                     1 9 9 5 .                  H e        t h e n              r e t u r n e d                 t o        s c h o o l

t h r o u g h              a           g o v e r n m e n t                      r e t r a i n i n g                            p r o g r a m ,              w h i c h                  p a i d               f o r        h i s

e d u c a t i o n a l                    e x p e n s e s ,                    t o          o b t a i n                  a n       a s s o c i a t e                   d e g r e e              i n          c o m p u t e r

s c i e n c e .                      H o w e v e r ,                h i s        e a r n i n g                    p o t e n t i a l               f r o m              t h i s          n e w          c a r e e r          i n

c o m p u t e r                s c i e n c e                 w a s          e x p e c t e d                     t o       b e         s i g n i f i c a n t l y                        l e s s              t h a n       h i s

e a r n i n g s                a s       a n       e n g i n e e r .




                                                                                                                  16
             A c c o r d i n g              t o       t h e           d e p o s i t i o n            o f         C h a r l e s            B r a t t o n ,         f i n a n c i a l

c o n s u l t a n t           f o r         a      c o u p l e           o f      t h e       i n v e s t m e n t                 a c c o u n t s ,         d i v i s i o n           o f

c e r t a i n      i n v e s t m e n t                a c c o u n t s            c o u l d         r e s u l t           i n     t a x     p e n a l t i e s            o r     f e e s .

H e       f u r t h e r        t e s t i f i e d                t h a t          t h e      h u s b a n d            s t a r t e d           t h e       I T T      H a r t f o r d

a c c o u n t       w i t h         a n          i n i t i a l          i n v e s t m e n t               o f      $ 2 0 , 0 0 0 .          F u r t h e r m o r e ,               b o t h

T h e      h u s b a n d       a n d        W i f e         t e s t i f i e d            t h a t      t h e       w i f e         d i d    n o t     p a r t i c i p a t e            i n

t h e      m a n a g e m e n t             o f      a n y       o f      t h e      i n v e s t m e n t              a c c o u n t s           t h a t        w e r e         o p e n e d

d u r i n g      t h e       m a r r i a g e .



             B a s e d        o n         a l l       t h e         f o r e g o i n g ,             w e         c o n c l u d e           t h a t     t h e       f o l l o w i n g

d i v i s i o n       o f       p r o p e r t y               t o      b e     e q u i t a b l e :



                                                                       S E P A R A T E         P R O P E R T Y

                                                         H u s b a n d                                                    W i f e

R e i n h a r d t          W e r b a :                   $ 5 3 , 8 4 4 . 2 2

D e p o t a u s z u g :                                                                                              a p p r o x . $ 3 0 , 0 0 0 . 0 0

                                                         1 9 8 1 T o y o t a
                                                         C o r o l l a




                                                                        M A R I T A L         P R O P E R T Y

                                                        H u s b a n d                                                      W i f e

I T T      H a r t f o r d :                             $ 2 0 , 0 0 0 . 0 0                                         $ 1 0 , 6 5 5 . 0 0

F S C :                                                                                                              $ 2 9 , 3 4 3 . 9 6

R a y t h e o n :                                        $ 3 9 , 9 7 0 . 4 8

F i d e l i t y :                                                                                                    $         2 , 0 0 0 . 0 0

M o r g a n      K e o g l e r :                                                                                     $         4 , 8 0 0 . 0 0

                                                                                            17
F S C :                                                                                                                $       2 , 0 0 0 . 0 0

W i t h d r a w a l
    o f f u n d s
    p e n d i n g d i v o r c e                        $ 1 5 , 0 0 0 . 0 0                                             $ 1 5 , 0 0 0 . 0 0
                                                       _ _ _ _ _ _ _ _ _ _ _                                           _ _ _ _ _ _ _ _ _ _ _
T O T A L                                              $ 7 4 , 9 7 0 . 4 8                                             $ 6 3 , 7 9 8 . 9 6

N a v y     p e n s i o n                              9 0 . 6 7 %                                                     9 . 3 3 %



            F u r t h e r m o r e , t h e m a r i t a l p h o t o g r a p h s a r e t o b e d i v i d e d e q u a l l y

b e t w e e n         t h e      p a r t i e s ,         a n d       t h e         t a x         d e b t        f o r          t h e      1 9 9 5       t a x      y e a r       i s     t o

b e   d i v i d e d           e q u a l l y         b e t w e e n         t h e      p a r t i e s .                  T h e       h o u s e h o l d             r e c e i p t s        a r e

t o   b e       g i v e n         i m m e d i a t e l y             t o      t h e         p a r t y           i n         p o s s e s s i o n            o f      t h e       h o u s e .

I f   t h e         h o u s e      i s      s o l d      a t      a u c t i o n             t o      a       t h i r d           p a r t y ,          t h e      h u s b a n d         a n d

W i f e     a r e      t o      d i v i d e         e q u a l l y         a n y      p r o c e e d s                 f r o m      t h e      a u c t i o n ,          a f t e r        t h e

p a y m e n t           o f        a l l         t a x e s ,              e x p e n s e s                o f           s a l e ,            s a l e s            c o m m i s s i o n ,

a t t o r n e y s '            f e e s ,       a n d         o t h e r       e x p e n s e s ,                 i f         a n y ,        a s s o c i a t e d          w i t h         t h e

s a l e .            A l t h o u g h          t h e       w i f e         d i d          n o t       a s k           f o r        t h e      p e r s o n a l               p r o p e r t y

i t e m s     a w a r d e d          t o      h e r      b y     t h e       t r i a l            c o u r t           ( i . e . ,         V C R ,       b r e a d          m a c h i n e ,

m i c r o w a v e ,             S a m y o      v a c u u m           c l e a n e r ,               a n d        t e l e v i s i o n ) ,                  w e       a f f i r m         t h e

t r i a l     c o u r t ' s             a w a r d      o f      t h e s e          t o      t h e        w i f e .



            F o r       t h e       a f o r e m e n t i o n e d                   r e a s o n s ,              w e         m o d i f y        t h e       t r i a l          c o u r t ' s

j u d g m e n t .             T h i s       c a s e      i s      r e m a n d e d            f o r         s u c h           f u r t h e r          a c t i o n       a s      m a y     b e

n e c e s s a r y ,             c o n s i s t e n t             w i t h           t h i s          o p i n i o n .                     C o s t s        o f       a p p e a l          a r e

a s s e s s e d         e q u a l l y         b e t w e e n          t h e         a p p e l l a n t                 a n d       t h e      a p p e l l e e .



                                                                                                     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                     D o n T . M c M u r r a y , J u d g e

C O N C U R :

                                                                                           18
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e




                                                               19
                                                                I N     T H E      C O U R T O F A P P E A L S
                                                                                A T K N O X V I L L E




M A R I A         C H R I S T I A N E   D O H M E N - G O F O R T H , )                                   L O U D O N C O U N T Y G E N E R A L
                                                                      )                                   S E S S I O N S C O U R T
                                                                      )                                   C . A . N O . 0 3 A 0 1 - 9 8 0 7 - G S - 0 0 2 3 7
P. l a i n t i f f / A p p e l l e e             )
                                                                      )
v s .                                                                 )
                                                                      )                                   H O N . J O H N             O .      G I B S O N
                                                                      )                                   J U D G E
                                                                      )
L L O Y D         D A V I D G O F O R T H ,                           )
                                                                      )
                        D e f e n d a n t / A p p e l l a n t         )                                   M O D I F I E D          I N       P A R T          A N D
                                                                      )                                   R E M A N D E D



                                                                                       J U D G M E N T


                T h i s          a p p e a l          c a m e         o n       t o       b e         h e a r d        u p o n       t h e           r e c o r d       f r o m        t h e

G e n e r a l               S e s s i o n s          C o u r t        f o r       L o u d o n             C o u n t y ,          b r i e f s          a n d       a r g u m e n t       o f

c o u n s e l .                U p o n     c o n s i d e r a t i o n                  t h e r e o f ,          t h i s      C o u r t         i s      o f      o p i n i o n       t h a t

t h e r e         w a s         s o m e      e r r o r          i n     t h e         t r i a l         c o u r t .

                W e         m o d i f y      t h e      t r i a l           c o u r t ' s             j u d g m e n t       r e l a t i n g              t o      d i v i s i o n       o f

t h e     p a r t i e s '             a s s e t s .             T h i s         c a s e         i s    r e m a n d e d       f o r          s u c h      f u r t h e r      a c t i o n

a s     m a y         b e      n e c e s s a r y ,         c o n s i s t e n t                  w i t h      t h i s      o p i n i o n .              C o s t s      o f   a p p e a l

a r e     a s s e s s e d                e q u a l l y          b e t w e e n           t h e         a p p e l l a n t          a n d       t h e       a p p e l l e e .



                                                                                                           P E R   C U R I A M